UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7468



KEVIN RAY SCHRUBB, SR.,

                                            Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-95-479-2)


Submitted:   February 29, 1996            Decided:   March 26, 1996


Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Kevin Ray Schrubb, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his 28 U.S.C. § 2254 (1988) petition and denying his mo-

tion filed under Fed. R. Civ. P. 60(b). We have reviewed the record

and the district court's opinions and find no abuse of discretion.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Schrubb
v. Angelone, No. CA-95-479-2 (E.D. Va. July 17, 1995; Aug. 25,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2